Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-30 and 45-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 states “heating the tubular element into the liquid state….”  This renders the claim indefinite as if the tubular element is heated into a liquid, it will no longer be a tubular element.  By definition a liquid is amorphous.  It is noted if Applicant amends this claim to remove this “actual liquid state” this claim would be rejected under a combination including Sahatjian.
Claim 29 recites “the material is at least partially meltable” however claim 29 indicates the element is heated into a liquid thus rendering the claim indefinite as liquid is more narrow than at least partially meltable.  
Claim 45 recites “partially melts into a liquid state” however this renders the claim indefinite, if the tubular element is in the liquid state it is not a tube.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 29-30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 29 recites “the material is at least partially meltable” however claim 29 indicates the element is heated into a liquid thus this is not further limiting, as liquid is more narrow than at least partially meltable.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 27, 31, 38, and 40 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Chang 2006/0004323.


 	providing a tubular element extending longitudinally from a proximal end, through a center region, and to a distal end (see figure 4E); 
 	delivering the tubular element in an insertion state to the sinus ostium passageway such that the center region is disposed in the sinus ostium passageway, the proximal end is disposed in the sinus, and the distal end is disposed in the nasal cavity, wherein, in the insertion state, a maximum outer diameter (this does not necessarily pertain to the present diameter but instead the maximum diameter upon expansion) of the tubular element is equal to or larger than a diameter of the sinus ostium passageway (see figure 4E); and 
 	expanding the tubular element from the insertion state to a deployment state (see figure 4E), wherein, in the deployment state, the center region confronts a wall of the sinus ostium passageway with an outward radial force configured to define a maximum diameter of the sinus ostium passageway (see figure 4E), the proximal end extends beyond the maximum diameter of the sinus ostium passageway into the sinus, and the distal end extends beyond the maximum diameter of the sinus ostium passageway into the nasal cavity (see figure 4E). 

Regarding claim 31, Chang teaches a method of claim 27, wherein the tubular element comprises a material that incorporates a therapeutic agent [0118] teaches drug elution mechanism.  

Regarding claim 38, Chang teaches a method for maintaining a passageway from a sinus to a nasal cavity through a sinus ostium containing obstructive soft tissue, the method comprising:  Page 7 of 12Continuation Application of 14/945,717 80018.0005.04 
 	configuring a tubular element (420) in an insertion state (see figure 4C), the tubular element having a proximal end, a distal end, and a center region therebetween, wherein, in the insertion state, a 
 	using the tubular element in the insertion state, displacing the obstructive soft tissue to deliver the tubular element to the sinus ostium such that the proximal end is disposed in the sinus, the distal end is disposed in the nasal cavity, and the center region is disposed in the sinus ostium (see figure 4E); and 
 	expanding the tubular element from the insertion state to a deployment state (figure 4E) such that the center region of the tubular confronts the sinus ostium with a constant outward radial force that counteracts a centripetal force of the obstructive soft tissue and defines a maximum diameter of the passageway through the sinus ostium.  This limitation merely refers to the radial force of the stent is sufficient to prevent the stent to collapse.  

Regarding claim 40, Chang teaches a method of claim 38, wherein, in the deployment state, the proximal end extends beyond the maximum diameter of the passageway into the sinus, and the distal end extends beyond the maximum diameter of the passageway into the nasal cavity.  This refers to the configuration shown in figure 4E, the maximum diameter of the ostium is defined by the location near the middle of the stent while the proximal and distal ends extend into the sinus and nasal cavity.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 32-33, 37, 39, and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang 2006/0004323 as applied to claims 27 and 38 above, and further in view of Sahatijian US 2005/0216074.

Regarding claim 32, Chang teaches the method of claim 27, however fails to teach wherein the tubular element comprises a material that dissolves within approximately one year.  
	Chang teaches the use of a plurality of materials [0118] but includes polymers and plastically deformable materials.  
	Sahatijian also teaches a known balloon expandable stent wherein Sahatjian teaches a device wherein the tubular element comprises a material selected from the group consisting of poly-e-caprolactone (PCL) [0098-0100]. Poly(s-caprolactone) is simply called polycaprolactone or PCL in the art and is well known.   
 	Wherein the tubular element comprises a material that dissolves within about one year, the device of Sahatjian is the same material, polycaprolactone, as Applicants thus has the same material properties, "products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. (MPEP 2112.01).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize to material as taught by Sahatijian as Sahatijian teaches the polymer is in a softened state. In this state, the polymer can be predictably deformed, typically about aperture regions during expansion [0083].

Regarding claim 33, Chang teaches a method of claim 27, however fails to teach wherein the tubular element comprises a material selected from a group consisting of poly-E-caprolactone, 
 	Chang teaches the use of a plurality of materials [0118] but includes polymers and plastically deformable materials.  
	Sahatijian also teaches a known balloon expandable stent wherein Sahatjian teaches a device wherein the tubular element comprises a material selected from the group consisting of poly-e-caprolactone (PCL) [0098-0100]. Poly(s-caprolactone) is simply called polycaprolactone or PCL in the art and is well known.   
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize to material as taught by Sahatijian as Sahatijian teaches the polymer is in a softened state. In this state, the polymer can be predictably deformed, typically about aperture regions during expansion [0083].

Regarding claim 37, Chang teaches a method of claim 27, however fails to teach wherein a wall thickness of the tubular element is smaller in the deployment state than in the insertion state.
 	Chang teaches the use of a plurality of materials [0118] but includes polymers and plastically deformable materials.  
	Sahatijian also teaches a known balloon expandable stent wherein Sahatjian teaches a device wherein the tubular element comprises a material selected from the group consisting of poly-e-caprolactone (PCL) [0098-0100]. Poly(s-caprolactone) is simply called polycaprolactone or PCL in the art and is well known.   

	Sahatijian teaches [0091] the wall thickness is less than the deployment state.  

Regarding claim 39, Chang teaches a method of claim 38, however fails to teach wherein the expanding comprises: partially melting the tubular element to allow reshaping of the tubular element from the insertion state to the deployment state; enlarging the tubular element from the insertion state to the deployment state; and cooling the tubular element to a body temperature at which the tubular element is a solid in the deployment state.  
 	Chang teaches the use of a plurality of materials [0118] but includes polymers and plastically deformable materials.  
	Sahatijian also teaches a known balloon expandable stent wherein Sahatjian teaches a device wherein the tubular element comprises a material selected from the group consisting of poly-e-caprolactone (PCL) [0098-0100]. Poly(s-caprolactone) is simply called polycaprolactone or PCL in the art and is well known.   
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize to material as taught by Sahatijian as Sahatijian teaches the polymer is in a softened state. In this state, the polymer can be predictably deformed, typically about aperture regions during expansion [0083].
	Sahatijian teaches partially melting the tubular element to allow reshaping of the tubular element from the insertion state to the deployment state; enlarging the tubular element from the 

Regarding claim 43, Chang teaches a method of claim 38, however fails to teach further comprising: dissolving the tubular element within approximately one year to leave the passageway in a healed state.  
 	Chang teaches the use of a plurality of materials [0118] but includes polymers and plastically deformable materials.  
	Sahatijian also teaches a known balloon expandable stent wherein Sahatjian teaches a device wherein the tubular element comprises a material selected from the group consisting of poly-e-caprolactone (PCL) [0098-0100]. Poly(s-caprolactone) is simply called polycaprolactone or PCL in the art and is well known.   
 	Wherein the tubular element comprises a material that dissolves within about one year, the device of Sahatjian is the same material, polycaprolactone, as Applicants thus has the same material properties, "products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. (MPEP 2112.01).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize to material as taught by Sahatijian as Sahatijian teaches the polymer is in a softened state. In this state, the polymer can be predictably deformed, typically about aperture regions during expansion [0083].


Claims 34-35 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang 2006/0004323 as applied to claims 27 and 40 above, and further in view of Gopferich US 2004/0116958.

Regarding claim 34, Chang teaches the method of claim 27, however fails to teach wherein, in the deployment state, the center region has diameter that is less than a diameter than at least one of the proximal end and the distal end.  
 	Gopferich also teaches a known sinus tubular element wherein the center region has a radius that is less than a radius of at least one of the proximal end and the distal end [0078] and figure 5.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the tubular element shape as taught by Gopferich as Gopferich teaches an hourglass shape [0084] permits anchoring the tubular element to counter gravity in the frontal sinus cavity [0087].

Regarding claim 35, Chang teaches the method of claim 27, however fails to teach wherein, in the deployment state, the tubular element has an hourglass shape.  
 	Gopferich also teaches a known sinus tubular element wherein the center region has a radius that is less than a radius of at least one of the proximal end and the distal end [0078] and figure 5.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the tubular element shape as taught by Gopferich as Gopferich teaches an hourglass shape [0084] permits anchoring the tubular element to counter gravity in the frontal sinus cavity [0087].

Regarding claim 41, Chang teaches the method of claim 40, however fails to teach wherein, in the deployment state, the tubular element has an hourglass shape.  

 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the tubular element shape as taught by Gopferich as Gopferich teaches an hourglass shape [0084] permits anchoring the tubular element to counter gravity in the frontal sinus cavity [0087].


Claims 36 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang 2006/0004323 as applied to claims 27 and 38 above, and further in view of Sahatijian US 2005/0216074 and Limon USP 6,273,910.

Regarding claims 36 and 42 Chang teaches the method of claims 27 and 38 however fails to teach wherein the center region is comprised of a first material and a remainder of the tubular element is comprised of a second material different than the first material.  
 	Chang teaches the use of a plurality of materials [0118] but includes polymers and plastically deformable materials.  
	Sahatijian also teaches a known balloon expandable stent wherein Sahatjian teaches a device wherein the tubular element comprises a material selected from the group consisting of poly-e-caprolactone (PCL) [0098-0100]. Poly(s-caprolactone) is simply called polycaprolactone or PCL in the art and is well known.   
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize to material as taught by Sahatijian as Sahatijian teaches the polymer is in a softened state. In this state, the polymer can be predictably deformed, typically about aperture regions during expansion [0083].

 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the materials of stent of Sahatjian to have different modulus of elasticities as taught by Limon as to provide varying expansion properties.
 	As shown in figure 34 of Sahatjian, the stent expands more on the edges and less in the middle thus in order to achieve this orientation it would have been obvious to use the material properties/different materials as taught by Limon to achieve this configuration.


Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang 2006/0004323 as applied to claim 38 above.

Regarding claim 44, Chang teaches a method of claim 38, wherein the tubular member releases a therapeutic agent into the sinus ostium [0118] teaches drug elution mechanism.  
	Chang fails to teach the drug is specifically “continuously” released, however drug eluting stents are well known in the art.  

 	Furthermore, The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.

 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the KSR rationales above as the use of continuously eluting drug stents are known methods and yield predictable results, for example to provide continuous medication.  


Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang 2006/0004323 and further in view of Sahatijian US 2005/0216074.

Regarding claim 45, Chang teaches a method for maintaining a passageway from a sinus to a nasal cavity through a sinus ostium containing obstructive soft tissue, the method comprising:  Page 9 of 12Continuation Application of 14/945,717 80018.0005.04providing a tubular element having a proximal end, a distal end, and a center region therebetween (see figure 4E); delivering, in an insertion state, the tubular element to the sinus ostium such that the center region is disposed in the sinus ostium, the proximal end is disposed in the sinus, and the distal end is disposed in 
Chang fails to teach heating the tubular element to an above-body temperature at which the tubular element partially melts into a liquid state; expanding the tubular member from the insertion state into a deployment state in which the center region confronts the sinus ostium with an outward radial force; and cooling the tubular member into a solid state having integrity at a body temperature of less than the above-body temperature.  
 	Chang teaches the use of a plurality of materials [0118] but includes polymers and plastically deformable materials.  
	Sahatijian also teaches a known balloon expandable stent wherein Sahatjian teaches a device wherein the tubular element comprises a material selected from the group consisting of poly-e-caprolactone (PCL) [0098-0100]. Poly(s-caprolactone) is simply called polycaprolactone or PCL in the art and is well known.   
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize to material as taught by Sahatijian as Sahatijian teaches the polymer is in a softened state. In this state, the polymer can be predictably deformed, typically about aperture regions during expansion [0083].
	Sahatijian teaches partially melting the tubular element to allow reshaping of the tubular element from the insertion state to the deployment state; enlarging the tubular element from the insertion state to the deployment state; and cooling the tubular element to a body temperature at which the tubular element is a solid in the deployment state [0083, 0090-0091, inter alia].  


Claim 46 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang 2006/0004323 and Sahatijian US 2005/0216074 as applied to claim 45 above, and further in view of Limon USP 6,273,910.

Regarding claims 46, the combination of Chang and Sahatijian teaches the method of claim 45 however fails to teach wherein the center region is comprised of a first material and a remainder of the tubular element is comprised of a second material different than the first material.   
 	Limon also teaches an expandable stent with portions with a higher modulus of elasticity and other portions with a lower modulus of elasticity each section comprising different materials (column 7 line 54-column 8 line 4). This results in a structure with varying expansion properties. In particular, a material with a higher modulus of elasticity results in a structure with a greater resistance to expansion, thus a smaller diameter and a lower modulus of elasticity results in a structure with less resistance to expansion, thus a larger diameter.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the materials of stent of Sahatjian to have different modulus of elasticities as taught by Limon as to provide varying expansion properties.
 	As shown in figure 34 of Sahatjian, the stent expands more on the edges and less in the middle thus in order to achieve this orientation it would have been obvious to use the material properties/different materials as taught by Limon to achieve this configuration.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Robert Hodge, at (571)272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        3/15/2021